Citation Nr: 0810116	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-44 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1952 to January 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
October 2005, the veteran withdrew his request for a hearing 
before the Board at the RO.  38 C.F.R. § 20.704(e) (2007).  
In March 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

Current skin cancer has been diagnosed and medically 
attributed to the veteran's exposure to ultraviolet light 
during service.  


CONCLUSION OF LAW

The veteran's skin cancer was incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for skin cancer, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  


Governing Statutes and Regulations

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service-connected, provided that 
certain conditions specified in that regulation are met.  
Other "radiogenic" diseases, such as any form of cancer 
listed under 
38 C.F.R. § 3.311(b)(2), found 5 years or more after service 
in an ionizing radiation exposed veteran, may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service. 

Third, direct service connection can be established by 
showing that the disease was incurred during, or aggravated 
by, service.  Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  


Legal Analysis

The veteran contends that he was exposed to ionizing 
radiation while he was stationed at Eniwetok Atoll (see his 
May 2004 Radiation Risk Activity Information Sheet).  He also 
said he spent 3 days at Bikini Island and was issued a 
radiation film badge.  His military personnel records confirm 
that he served in Eniwetok Atoll from February to December 
1955 as a Control Tower Operator.  There is no evidence of 
radiation exposure in his personnel records.  His service 
treatment records indicate that on a January 1956 Report of 
Medical History, he said he had worked with radioactive 
substances.

Private medical records from Dr. Nelson indicate the veteran 
received a diagnosis of basal cell carcinoma of the left 
upper arm and left upper back in June 2002.  Subsequent 
records indicate a diagnosis of basal cell carcinoma on his 
right and central chest, left arm, right ankle, left calf, 
and left anterior tibia.  In February 2004, Dr. Nelson 
submitted a statement opining that it was "just as likely as 
unlikely that the skin lesions ...could be as a result of the 
atomic and solar radiation to which [the veteran] was 
exposed."

In a July 2004 letter, Dr. Shulman, a private Board Certified 
Dermatologist, opined that the veteran's exposure to 
"[u]ltraviolet light while in the Air Force in the South 
Pacific was a major factor in the development of the skin 
cancers."  His opinion was partially based on the veteran's 
statements that it was routine for the men to wear shorts 
while spending several hours a day outdoors.  

In a January 2005 letter, Dr. Shulman provided two abstracts 
of articles from medical journals supporting his position 
that the closer to the equator that a person resides, the 
stronger the ultraviolet light will be and the greater the 
risk of developing skin cancer.  

In May 2005, the veteran submitted photographs of servicemen 
on Eniwetok wearing short pants and shirts, and playing 
volleyball shirtless.  

In the veteran's December 2004 substantive appeal (VA Form 
9), he stated that the dress code on Eniwetok and Bikini was 
short pants and short sleeved shirts.  He said that a dirty 
bomb on Bikini was dropped six months before he visited the 
island.  He said that while the atomic radiation may or may 
not have contributed to his skin cancer, ultraviolet damage 
had been identified by two doctors as the source of his 
condition.  

Skin cancer is not one of the cancers for which service 
connection is presumed for radiation exposed veterans under 
38 C.F.R. § 3.309(d).  Skin cancer is considered a radiogenic 
disease that may be induced by ionizing radiation under 38 
C.F.R. 
§ 3.311(b)(2), but the veteran's personnel records do not 
contain a Record of Exposure to Ionizing Radiation (DD Form 
1141).  The only indication that he was exposed is the 
January 1956 Report of Medical History that was filled out by 
him in which he indicated that he worked with radioactive 
substances.  

There are no dose estimates of record.  Cf. 38 C.F.R. 
§ 3.311.

Notwithstanding the foregoing, Drs. Nelson and Shulman have 
provided medical opinions supporting a direct nexus between 
the veteran's exposure to ultraviolet light during military 
service and his current skin cancer.  The claim was denied on 
the basis that the doctor's opinions were speculative and did 
not involve a review of the entire claims file.  

The doctor's opinions were, however, based on accurate 
statements from the veteran that he served in Eniwetok atoll 
for approximately 11 months in 1955 and that he was exposed 
to a lot of sun during this time period.  Furthermore, there 
are no negative medical opinions of record and the Board is 
mindful that it cannot make its own independent medical 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, resolving all reasonable doubt in the 
veteran's favor, his claim for service connection for skin 
cancer is granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for skin cancer is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


